      Case 1:18-cv-00444-RP Document 289-1 Filed 08/31/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

MWK RECRUITING, INC.
           Plaintiff,
      v.                                 Civil Action No. 1:18-cv-00444
EVAN P. JOWERS, YULIYA
VINOKUROVA, ALEJANDRO VARGAS,
and LEGIS VENTURES (HK) COMPANY
LIMITED (aka Jowers / Vargas),
           Defendants.


EVAN P. JOWERS

          Counterclaimant,

     v.

MWK RECRUITING, INC., ROBERT E.
KINNEY, MICHELLE W. KINNEY,
RECRUITING PARTNERS GP, INC.,
KINNEY RECRUITING LLC, COUNSEL
UNLIMITED LLC, and KINNEY
RECRUITING LIMITED

          Counter-defendants.


  DECLARATION OF ROBERT TAULER IN SUPPORT OF EVAN P. JOWERS’S
  MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. SECTION 1404(A)
          Case 1:18-cv-00444-RP Document 289-1 Filed 08/31/21 Page 2 of 3




                           DECLARATION OF ROBERT TAULER

       I, Robert Tauler, hereby declare as follows:

       1.        I am counsel of record for Evan P. Jowers in this action.        I have personal

knowledge of the facts stated in this declaration, and if called as a witness, could and would

testify competently to the truth of the facts as stated herein.

       2.        Attached hereto as Exhibit A is a true and correct copy of a letter sent from

Robert Kinney to the Western District of Texas Attorney Admission Committee, dated

September 30, 2020.

       3.        Attached hereto as Exhibit B is a true and correct copy of portions of an email

from Gary Zausmer to the members of the Western District of Texas Attorney Admission

Committee, dated February 25, 2021.

       4.        On August 30, 2021, my assistant reviewed the Federal Court Management

Profiles for the Western District of Texas and for the Southern District of Florida located on the

website     of     the   Administrative      Office     of    the   U.S.   Courts,   located     at

http://www.uscourts.gov/Statistics.aspx, to determine the amount of pending cases per judgeship

for each district. According to the Administrative Office of the U.S. Courts, the pending cases

per judge in the Western District of Texas was 749 as of June 30, 2021. It was 378 in the

Southern District of Florida as of the same date.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed at Los Angeles, California on August 31, 2021.


                                                       /s/ Robert Tauler
                                                       Robert Tauler




DECLARATION OF ROBERT TAULER                                                                     1
        Case 1:18-cv-00444-RP Document 289-1 Filed 08/31/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that, on August 31, 2021, a true and accurate copy of the foregoing

document was served on all counsel of record via the Court’s CM/ECF system.


                                           /s/ Robert Tauler
                                          Robert Tauler




DECLARATION OF ROBERT TAULER                                                             2
